Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 1 of 21 PageID 153
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 2 of 21 PageID 154
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 3 of 21 PageID 155
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 4 of 21 PageID 156
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 5 of 21 PageID 157
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 6 of 21 PageID 158
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 7 of 21 PageID 159
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 8 of 21 PageID 160
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 9 of 21 PageID 161
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 10 of 21 PageID 162
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 11 of 21 PageID 163
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 12 of 21 PageID 164
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 13 of 21 PageID 165
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 14 of 21 PageID 166
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 15 of 21 PageID 167
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 16 of 21 PageID 168
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 17 of 21 PageID 169
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 18 of 21 PageID 170




                                      81
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 19 of 21 PageID 171
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 20 of 21 PageID 172
Case 3:19-cv-00127-BJD-MCR Document 23 Filed 08/16/19 Page 21 of 21 PageID 173
